


Exhibit 10.1.3

--------------------------------------------------------------------------------

McLane, Graf, Raulerson & Middleton,
Professional Association
July 9, 2015 9:31 AM

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT ("Agreement") made and entered into on the 9th day of
July 2015, by and between Enterprise Bancorp, Inc., a Massachusetts corporation
with a principal office at 222 Merrimack Street, Lowell, Massachusetts 01852
(“Company”) and its wholly owned subsidiary, Enterprise Bank and Trust Company,
a Massachusetts trust company with its main office at 222 Merrimack Street,
Lowell, Massachusetts 01852 (“Bank,” and together with Company, “Employer”), and
John P. Clancy, Jr., who resides at 11 Tanglewood Drive, Chelmsford,
Massachusetts 01824 (“Executive”), amends and restates the Employment Agreement
among the parties effective as of April 1, 2008, as amended by a First Amendment
dated April 1, 2009 (the “2008 Agreement”). The 2008 Agreement amended and
restated the Employment Agreement among the parties dated as of April 1, 2004 as
amended. The provisions of this Restatement are effective as of July 1, 2015
(“Effective Date”).


W I T N E S S E T H:


WHEREAS, Executive has been employed by Employer for a substantial length of
time and the services of Executive, his experience, and his knowledge of the
affairs of Employer are of great value to Employer and Employer desires to
continue to employ Executive as its Chief Executive Officer under the terms and
conditions set forth below; and
WHEREAS, Executive desires to continue to be employed by Employer as Chief
Executive Officer upon the terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, and intending to be
legally bound hereby, it is hereby agreed as follows:
1.Employment; Position; Term. Employer hereby employs Executive, and Executive
agrees to be so employed, in the capacity of Chief Executive Officer of Employer
for a term commencing as of the Effective Date and ending on the third
anniversary of the Effective Date (“Term of Employment”); provided, however,
that, commencing on the date one year after the Effective Date, and on each
annual anniversary of such date (such date and each annual anniversary thereof,
a “Renewal Date”), unless previously terminated, the Term of Employment shall be
automatically extended so as to terminate three years from such Renewal Date,
unless, at least 60 days prior to the Renewal Date, either Employer or Executive
gives notice to the other that the Term of Employment shall not be so extended
(“Notice of Non-Renewal”). By way of example, in the absence of a Notice of
Non-Renewal, the Term of Employment starting July 1,






--------------------------------------------------------------------------------




2015 shall be extended on July 1, 2016 from a term ending on July 1, 2018 to a
term ending on July 1, 2019. Upon the timely delivery by either party of a
Notice of Non-Renewal, the Term of Employment shall no longer be subject to the
automatic extension provided for herein, but rather shall expire upon the
conclusion of the then Term of Employment (“Expiration of Term Due to
Non-Renewal”).
2.    Duties; Time and Efforts.
2.1    Duties. During the Term of Employment, Executive shall report to George
L. Duncan, the Executive Chairman of the Board of Directors or Richard W. Main,
if he is the Executive Chairman of the Board of Directors. In the event George
L. Duncan or Richard W. Main is not the Executive Chairman of the Board of
Directors, Executive shall report directly to the Board of Directors. Executive
shall exercise and assume such duties, responsibilities and authorities as are
provided in the bylaws of Employer with respect to holding the office of Chief
Executive Officer. Notwithstanding the above, Executive shall not be required to
perform any duties which would result in Employer’s or Executive’s noncompliance
with, or any other violation of, any applicable law, regulation, regulatory
policy or other regulatory requirement.
2.2    Time and Efforts. During the Term of Employment, Executive shall, except
for periods of absence occasioned by illness, vacation, and any other reasonable
leaves of absence in accordance with applicable policies, programs, procedures
or practices of Employer, diligently and conscientiously, within the guidelines
of the Employer’s flexible work options, devote his business time and attention
and best efforts, business skills, ability and fidelity to the business of
Employer and the discharge of his duties hereunder; provided, however, that
Executive may, so long as such activities (individually and collectively) do not
conflict or materially interfere with the performance of Executive’s duties
hereunder (a) continue to serve on any boards and committees on which Executive
is presently serving or in a position which Executive currently holds provided
same has been disclosed to Employer on a schedule attached to this Agreement;
(b) manage his personal financial affairs, including his personal passive
investments; (c) serve on boards of directors or trustees or committees of civic
or charitable organizations or trade associations, and (d) with the written
consent of the Board of Directors, as evidenced by a formally adopted vote or
resolution and subject to such terms and conditions specified in any such vote
or resolution, serve as a non-employee director, trustee, manager or partner of
any business entity.
3.    Compensation and Other Benefits.
3.1     Base Salary. In consideration of the services of Executive, Employer
shall pay to Executive a base salary of $475,000 per annum, together with such
increases as the Board of Directors of Employer may from time to time approve in
its sole discretion (but such shall be reviewed by the Board at least annually),
in equal installments in accordance with the customary payroll practices of
Employer (“Base Salary”).
3.2    Bonus, Retirement and Other Benefit Plans. During the Term of Employment,
Executive shall be entitled to participate in such cash incentive or bonus plans
and such equity plans as may be authorized, declared and/or paid by the Board of
Directors to Employer’s executive employees generally. Executive’s minimum
target total direct compensation, including base salary, annual target cash
incentive, and annual equity grant value, will be $845,000, provided,

-2-

--------------------------------------------------------------------------------




however, that in the event the Executive elects a reduced schedule total direct
compensation will be pro-rated. Executive also shall be entitled to participate
in all incentive, pension, retirement, savings, stock option and other stock
grant and equity compensation plans, as well as to all other nonseverance
related benefits, plans and programs, which may be maintained from time to time
by Employer for the benefit of senior executives and/or other employees of
Employer. Executive and his spouse and other eligible dependents shall be
entitled to participate in, and be covered by, all of the health and other
welfare benefit plans and programs that may be maintained from time to time by
Employer for the benefit of senior executives and/or other employees of
Employer. Executive’s participation shall be pursuant to the terms and
conditions set forth in such plans and programs as they may change from time to
time in the sole discretion of Employer. Nothing in this Agreement, however,
shall be construed to require Employer to establish, maintain or continue any
plan, program or arrangement described in this Section 3.2.
3.3    Expense Reimbursement. During the Term of Employment, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses, including
reasonable business travel expenses, incurred by Executive in performing his
duties and responsibilities under this Agreement, in accordance with the
policies, programs, procedures and practices of Employer as in effect at the
time the expense was incurred. To the extent necessary to avoid characterizing
any reimbursement to Executive as deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the United States
Treasury regulations then in effect (“Treas. Regs.”), such reimbursements shall
be paid on or before March 1 following the close of the calendar year in which
the expense was incurred by Executive. The amount of reimbursable expenses
incurred in one taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year. Such right to reimbursement is not
subject to liquidation or exchange for another benefit. Amounts which are not
submitted within the required timeframe shall not be eligible for reimbursement
hereunder.
3.4    Fringe Benefits; Automobile and Country Club Dues. During the Term of
Employment, Executive shall be eligible to benefit from such fringe benefits and
perquisites, as determined by Employer. Executive shall be entitled to the use
of an automobile, of a type commensurate with Executive’s office and standing,
at Employer’s expense. Employer shall report fringe benefits (including any
portion of the use of the automobile for personal use) as taxable wages unless
such benefits are specifically excluded from taxable income by the Code.
Executive will be responsible for paying the taxes on any annual “imputed
income” associated with “personal use” mileage as determined by IRS guidelines.
Executive will report periodically to Employer the “personal use” mileage for
such vehicle. Employer and Executive acknowledge that business development and
community relations is an important part of Executive’s duties. For that
purpose, Employer shall pay Executive’s membership dues and business related
expenses for the Vesper Country Club of Tyngsboro, Massachusetts (the “Country
Club”). It is understood that any personal expenses over and above such dues and
related business expenses shall be borne by Executive. Executive will report
periodically to Employer the business and personal use of the Country Club.
Executive will be responsible for paying the taxes on any annual “imputed
income” associated with “personal use” of the Country Club.
3.5    Vacation. Executive shall earn and accrue thirty-one (31) days of
vacation for each twelve month period served during the Term of Employment.
Executive shall be entitled to the continuation of his Base Salary and benefits
during vacations to be scheduled at

-3-

--------------------------------------------------------------------------------




the reasonable convenience of the parties hereto. Vacation will be earned
ratably over the course of each such twelve month period and shall be used in
accordance with Employer’s policies.
4.    Termination. Unless Executive’s employment is terminated pursuant to this
Section 4, Employer will continue to employ Executive and Executive will
continue to serve Employer throughout the Term of Employment. Termination of
Executive's employment will constitute an automatic termination of all other
positions held by Executive including service as a director, unless otherwise
requested by Employer and agreed upon by the Executive.
4.1    Expiration of Term Due to Non-Renewal. Upon Expiration of Term Due to
Non-Renewal unless otherwise agreed to by Employer and Executive, Executive’s
employment with Employer will terminate (hereinafter “date of termination”)
without further action by Executive or Employer. In such event, Executive shall
be entitled to receive the following:
(a)    earned and accrued but previously unpaid Base Salary through the date of
termination,
(b)    payment in respect of any vacation days accrued but unused through the
date of termination,
(c)    reimbursement of any remaining expense properly incurred in accordance
with Employer’s policy prior to the date of termination and not yet reimbursed
by Employer,
(d)    any bonus actually awarded or earned for a prior year or current year,
but not yet paid as of the date of termination, and
(e)    any vested benefits under any insurance policy, pension, retirement,
savings, stock option and other stock grant and equity compensation plans,
together with any other non-severance related compensation and benefits as may
be provided in accordance with the terms and provisions of any other agreements
between Executive and either Company or Bank and any applicable plans, programs,
procedures and practices of Employer.
The aggregate benefits payable pursuant to clauses (a), (b), (c) and (d) are
hereinafter referred to as the “Accrued Obligations.” The vested benefits
referenced in clause (e) are hereinafter referred to as the “Additional
Benefits.”
4.2    Death or Disability.
4.2.1 Benefits.    The employment of Executive hereunder shall terminate
immediately upon the earliest of his death or written notice by Employer to
Executive in the event of his Disability ("Disability Termination"). Employer
will pay the following amounts to Executive in the event of Disability
Termination or to Executive’s beneficiary named on the Designation of
Beneficiary Form in the event of Executive’s Death:
    (a)    the Accrued Obligations,
a.
the Additional Benefits,


-4-

--------------------------------------------------------------------------------




b.
a payment equal to Executive’s Highest Annual Compensation, as hereinafter
defined, payable in a single lump sum within thirty (30) days of the date of
death (“Lump Sum Payment”),

c.
upon death only, continuation, at no cost to Executive’s spouse and other
eligible dependents (i.e. the Bank to pay the full cost plus applicable state
and federal tax withholding grossed up as necessary) of all health benefits
provided under Section 3.2 of this Agreement to or for the benefit of
Executive’s spouse and other eligible dependents for a period commencing on the
date of death and ending, with respect to Executive’s spouse, on the earliest of
her death, remarriage or entitlement to Medicare benefits (under Part A, Part B,
or both) and, with respect to any other eligible dependent of Executive, the
date such dependent is no longer eligible for such coverage in accordance with
the terms of any applicable plan of Employer, and

d.
upon Disability Termination only, continuation of all life, health and other
welfare coverage and benefits as set forth in Section 3.2 (if eligible under the
terms of such plans) for a period of 18 months, including those for the benefit
of Executive’s spouse and other eligible dependents. To the extent Executive is
prohibited from continuing to participate in the employee benefit plans included
in the Additional Benefits under Section 4.1, the Bank shall provide alternative
benefit coverage or otherwise make Executive substantially whole in the
aggregate by providing Executive with cash compensation of substantially
equivalent economic value after taking into account all state and federal income
taxes.

Executive’s right to exercise his stock options in the event of his death or
Disability Termination shall be governed by the terms of the plans and the
relevant equity agreement(s).
Nothing in this Section 4.2 shall be deemed a waiver by Executive of his right
to unpaid leave under the Family and Medical Leave Act of 1993, the Americans
with Disabilities Act of 1990, or any analogous provision of state law.
4.2.2    Definitions for Purposes of Section 4.2.    
4.2.2.1     “Designation of Beneficiary Form” means the beneficiary form (if
any) completed by Executive for purposes of designating the beneficiary to
receive the Accrued Obligations and benefits other than the Additional Benefits
payable under this Agreement. The payment of Additional Benefits will be made to
the beneficiary named by Executive on the beneficiary form associated with the
Additional Benefits or in the event no beneficiary is named, according to the
terms of the plan.
    4.2.2.2    "Disability" means the Executive's inability to perform his
duties hereunder by reason of injury (physical or mental), illness (physical or
mental) or other disability that incapacitates Executive for a continuous period
exceeding six (6) months and is expected to continue for at least an additional
six (6) months, as certified by a physician selected by the Company in good
faith.

-5-

--------------------------------------------------------------------------------




4.3    Termination by Employer For Cause. Subject to compliance with the
procedure set forth herein, Employer will have the right to terminate
Executive’s employment for Cause. For purposes of this Agreement, “Cause” means
(i) the commission of any crime, including a misdemeanor, involving moral
turpitude, (ii) conviction of, or plea of guilty or nolo contendere, to any
felony, whatsoever, or any other crime involving the personal enrichment of
Executive at the expense of Employer (iii) engagement in conduct that is
demonstrably and materially injurious to Employer, monetarily or otherwise, (iv)
material breach of any of Executive’s duties of care, loyalty, disclosure, good
faith, or fiduciary duty owed to Employer or the policies of the Board or
Employer regarding conflicts of interests, or (v) willful violation of any of
the covenants contained in Section 5, as applicable. Upon such termination,
Executive will thereafter be entitled to receive only the compensation and
benefits set forth in Section 4.1 hereinabove applicable to Expiration of Term
Due to Non-Renewal. Such compensation and benefits will be payable in accordance
with Section 4.10.
(a) Procedure. At a meeting of the applicable Employer’s Board of Directors,
duly called for the purpose of determining whether Cause exists (“Determination
Meeting”), the alleged acts or omissions of Executive must be found by
two-thirds of the disinterested directors to have been established beyond
reasonable doubt. For purposes of this Section 4.3, “disinterested” shall mean
those directors other than Executive and any other directors who are alleged to
have been involved or otherwise to have an interest in any of such alleged acts
or omissions of Executive. If the Board determines, as set forth in the
preceding sentence, that Cause exists, the applicable Employer shall deliver,
within ten (10) days of the Determination Meeting, written notice to Executive
of same which shall set forth, in reasonable detail, the findings of the Board
as to the act(s) and/or omission(s), including the dates, facts and
circumstances, constituting Cause (“Notice of Termination For Cause”). The
Notice of Termination For Cause shall also advise Executive that unless an
Opportunity Notice, as hereinafter defined, is delivered by Executive as
hereinafter provided, Executive’s employment shall terminate for Cause effective
on the eleventh (11th) day after the receipt by Executive of the Notice of
Termination For Cause. Executive may, within ten (10) days of his receipt of the
Notice of Termination For Cause, request, by written notice delivered to the
applicable Employer, that a special meeting of the Board be called for the
purpose of providing Executive an opportunity to appear before the Board, with
counsel, to discuss such act(s) or omission(s) (“Opportunity Notice”). Upon
receipt of the Opportunity Notice, a special meeting of the Board shall be duly
called to take place on a date selected by the Board, which is not less than ten
(10) nor more than thirty (30) days after the applicable Employer’s receipt of
the Opportunity Notice, at the principal office of such Employer or such other
location as has been mutually agreed upon by Employer and Executive (“Final
Meeting”). If the Board does not, by vote of greater than one-third of the
disinterested directors present at the Final Meeting, rescind its Notice of
Termination For Cause at the Final Meeting or Executive fails to attend the
Final Meeting for any reason other than either a valid medical reason or a
reason that is deemed credible and sufficient by the acting Chairman of the
Board in his or her sole and absolute discretion (in which event, the Chairman
shall reschedule the Final Meeting to a date selected by him or her that is
practical in light of the reason for Executive’s failure to attend), Executive’s
employment

-6-

--------------------------------------------------------------------------------




shall be terminated for Cause effective immediately as of the conclusion of the
Final Meeting, without further notice. The procedure set forth herein shall at
all times be subject to the requirements of applicable law, regulation,
regulatory policy or other regulatory requirements.
(b) Suspension. Notwithstanding anything to the contrary in this Agreement,
during the period commencing on the date on which notice of the Determination
Meeting is duly given to the Board and ending the earliest of the date of (i)
the Determination Meeting, if no determination of Cause is made at such meeting
as hereinabove provided, (ii) the date of termination (which may be either the
eleventh (11th) day following Executive’s receipt of the Notice of Termination
For Cause if an Opportunity Notice is not delivered by Executive as hereinabove
provided or the date of the Final Meeting if an Opportunity Notice is provided
and the Notice of Termination of Cause is not rescinded at such Final Meeting),
or (iii) the date of the Final Meeting if the Notice of Termination For Cause is
rescinded as set forth in Subsection (c) below:
(1) Executive, in the sole discretion of the Board may be suspended from
employment with Employer and the Board may, during such period, reasonably limit
Executive’s access to the principal offices and any other premises of Employer
and/or Executive’s access to any of Employer’s assets or personnel; and
(2) Executive shall continue to receive his Base Salary and all benefits in
accordance with Section 3 of this Agreement to the extent such payments and
benefits are not prohibited by applicable law, regulation, regulatory policy or
other regulatory requirement.
(c)    Rescission of Notice of Termination For Cause. In the event that the
Final Meeting is not called as provided for herein, or a quorum of the Board
fails to appear for the Final Meeting, or the Board votes to rescind its Notice
of Termination for Cause then such Notice shall be deemed rescinded and
Executive shall be returned to his duties as of the date of such rescission.
(d)     Timeliness. No event shall constitute grounds for a “Cause” termination
in the event that Employer fails to take action within 90 days after Employer’s
Chairman or the Chairman of Employer’s Audit Committee obtains knowledge of the
occurrence of such event.     
4.4    Involuntary Termination.
4.4.1    Termination by Employer Without Cause. Employer may, unilaterally,
terminate Executive’s employment for any reason and without Cause or for no
reason at all at any time during the Term of Employment upon sixty (60) days
prior written notice to Executive. If Employer terminates Executive’s employment
pursuant to this Section 4.4.1, then the Term of Employment shall thereupon end
(“Date of Involuntary Termination”) and Executive shall, subject to Bank
Regulatory Limitations as referenced in Section 4.12, only be entitled to the
following:
(a)    the Accrued Obligations; provided, however, that in addition to the
payment of the per diem value of any unused vacation days that have accrued
during the

-7-

--------------------------------------------------------------------------------




Term of Employment prior to the Date of Involuntary Termination, Executive shall
receive the unused, unaccrued portion of any vacation days available through the
end (but not beyond) the calendar year in which the Date of Involuntary
Termination occurs,
a.
the Additional Benefits,

b.an aggregate amount equal to three (3) times Executive’s Highest Annual
Compensation, as hereinafter defined (“Severance Payment”), which amount shall
be paid within twenty (20) days following Executive’s Date of Involuntary
Termination and in no event later than two and one-half (2 ½) months after the
close of the taxable year of Executive in which the Date of Involuntary
Termination occurs,
c.to have Employer pay the full premiums (employer and employee portions plus
applicable state and federal withholding) for Executive’s and any covered
beneficiary’s coverage under COBRA health continuation benefits over the
eighteen (18) month period immediately following the Date of Involuntary
Termination. Notwithstanding the foregoing, if Executive thereafter accepts
employment with another entity that provides comparable healthcare, during such
period, Employer shall not be obligated to provide Executive with such health
continuation benefits, and
d.reimbursement for the reasonable fees of a professional out-placement service
selected by Executive; provided, however, that only expenses incurred by
Executive no later than the end of the second taxable year following the year in
which the Date of Involuntary Termination occurs shall be reimbursed and such
reimbursement shall be paid by the end of the taxable year following the year in
which the expense was incurred.
4.4.2    Termination by Executive For Good Reason. Executive may terminate his
employment for Good Reason. Upon a termination by Executive for Good Reason,
Executive shall be entitled to the same payments and benefits as provided in
Section 4.4.1 above. In no event shall a termination of Executive’s employment
for Good Reason occur unless and until Executive provides Employer, within
ninety (90) calendar days following the date on which the facts and
circumstances underlying the finding of Good Reason reasonably could have been
known by Executive, with written notice thereof stating with specificity the
facts and circumstances underlying the finding of Good Reason and, if the basis
for such finding of Good Reason is capable of being cured by Employer, providing
Employer with an opportunity to cure the same within thirty (30) calendar days
after receipt of such notice. If Executive terminates his employment pursuant to
this Section 4.4.2, then the Term of Employment shall end upon the receipt by
Employer of the notice required by this Section 4.4.2; provided, however, that
if the basis for such finding of Good Reason is capable of being cured but
Employer fails to cure as hereinabove provided, the Term of Employment shall end
on the thirty-first calendar day following such notice and such day shall be
considered for purposes of this Agreement as the Date of Involuntary
Termination.
“Good Reason” shall mean, without Executive’s prior written consent, the
occurrence of any of the following events or actions:
(a)    Base Salary diminution by 10%, diminution of annual target incentive, or
diminution of annual equity grant value by 25%;

-8-

--------------------------------------------------------------------------------




(b)    material diminution in Executive's authority, duties or responsibilities;
(c)    material diminution in the authority, duties or responsibilities of the
supervisor to whom Executive is required to report, including a requirement that
Executive report to a corporate officer or employee instead of directly to the
Board of Directors;
(d)    material diminution of the budget over which Executive retains authority;
(e)    change in geographic location outside a 50 mile radius of Lowell, MA at
which Executive must perform the services; or
(f)    any other action or inaction that constitutes a material breach of the
terms of this Agreement including, but not limited to Employer’s failure to
obtain a satisfactory agreement from any successor(s) to assume and agree to
perform Employer’s obligations under this Agreement.
In order to constitute termination for Good Reason under this Section 4.4.2,
Executive must actually terminate his employment pursuant to this Section 4.4.2
within six (6) months following the date on which the facts and circumstances
underlying the finding of Good Reason reasonably could have been known by
Executive or, if later, the conclusion of any arbitration proceeding under
Section 8 in which the issue of Good Reason is being contested.
4.5    Voluntary Termination (Including Retirement).
Executive shall give Employer not less than sixty (60) days’ prior written
notice of his intention voluntarily to terminate his employment by Employer
other than for Good Reason. If Executive terminates his employment on his own
initiative without Good Reason and under circumstances other than (i) a
termination due to death or (ii) an Expiration of Term Due to Non-Renewal, then
Executive upon such termination (“Voluntary Termination”), including a Voluntary
Termination upon or after reaching age 62 (“Retirement”), will be entitled to
receive the following:
(a)    the Accrued Obligations,
(b)    the Additional Benefits, in accordance with the terms of the applicable
plan, program or arrangement,
(c)    any bonus actually awarded or earned for a prior year or current year,
but not yet paid as of the date of termination,
(d)    the continuation of health, dental, and other welfare benefits for the
Executive, his spouse and dependents for a period of 18 months ("Continuing
Benefit Plans"), and
(e)     any rights to indemnification in accordance with Section 6 of this
Agreement.
Executive's participation in the Continuing Benefit Plans will be on the same
terms and conditions (e.g., at the same level and out-of-pocket cost) as were in
effect on the date of the Voluntary Termination. To the extent any such benefits
cannot be provided under the terms of the applicable plan, policy or program, or
Executive is prohibited from continuing to participate in

-9-

--------------------------------------------------------------------------------




the Continuing Benefit Plans, Employer shall provide (or shall cause to be
provided) alternative benefit coverage or otherwise make the Executive
substantially whole in the aggregate by providing the Executive with cash
compensation of substantially equivalent economic value after taking into
account all state and federal income taxes. Participation by Executive (and, to
the extent applicable, Executive's spouse and dependents) in any Continuing
Benefit Plan shall cease on the date, if any, on which Executive becomes
eligible for comparable benefits under a similar plan, policy or program of a
subsequent employer.
4.6    Highest Annual Compensation. “Highest Annual Compensation” means, as
determined as of the date of termination of Executive’s Term of Employment under
the applicable termination provision set forth above, the sum of (a) the highest
per annum rate of Base Salary paid by Employer to Executive at any time during
the Term of Employment prior to such date of termination, and (b) the highest
annual cash performance bonus or other annual cash incentive compensation paid
by Employer to Executive, including all such cash amounts paid to Executive
individually and as part of an employee or executive compensation group (or
which would have been paid but for an election by Executive to defer payment to
a later period) with respect to any single fiscal year of Employer during the
period commencing April 1, 2004 and ending on such date of termination.
4.7    Change in Control. A “Change in Control event” shall occur when (i) any
person (as such term is used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)), or persons acting as a group, that
does not have effective control of the Company within the meaning of Treas. Reg.
1.409A-3(i)(5)(vi), becomes a beneficial owner (as that term is defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company that, together with securities of the Company held by such person
or group, represent more than 50% of the total fair market value or more than
50% of number of votes that may be cast for the election of directors of the
Company; (ii) as the result of, or in connection with, any tender or exchange
offer, merger, or other business combination, sale or other disposition of
assets or any contested election of directors of the Company or any combination
of the foregoing transactions, the persons who were directors of the Company
before such transaction or related series of transactions during a 12 month
period shall cease to constitute a majority of the Board or of the board of
directors in any successor institution and are replaced by directors whose
appointment or election was not endorsed by a majority of the Board; or (iii)
any person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or group) assets from the Company that have a total gross fair
market value of at least 50% of the total gross fair market value of all of the
assets of the Company immediately before such acquisition(s); provided that any
such event described in (i), (ii) or (iii) above must be a “change in
ownership,” “change in effective control” or “change in the ownership of a
substantial portion of the assets” of a corporation, as those terms are defined
in Treas. Reg. 1.409A-3(i)(5) with respect to the Company.
(a)    Termination pursuant to certain provisions prior to a Change in Control
event. If the Term of Employment has been terminated pursuant to the Executive’s
death or disability (Section 4.2) or Voluntary Termination (Section 4.5) at any
time during the thirty-six month period prior to a Change in Control event,
Executive or Executive’s named beneficiary or other legal representative, as the
case may be, shall be entitled to

-10-

--------------------------------------------------------------------------------




receive, in addition to payments and benefits set forth in Section 4.2 or
Section 4.5, as applicable, the Severance payment as set forth in Section
4.4.1(c) above subject to the provisions of Section 4.9 (“Change in Control
Payment”); provided, however, that any lump sum payment previously paid upon
Executive’s death to Executive’s named beneficiary or other legal representative
pursuant to Section 4.2(c) shall reduce the amount of the Change in Control
Payment by a like amount. In any such case, the Change in Control Payment shall
be paid on the earliest date during the first taxable year of Executive
following the taxable year of Executive in which Executive’s employment
terminates on which such payment can be made in compliance with Section 409A of
the Code. All payments under this Section 4.7(a) shall comply with Section 409A
of the Code as further described in Section 4.10.
(b)    Termination pursuant to certain provisions following a Change in Control
event. (i) If, during the period beginning on the date of a Change in Control
event and ending on the date two (2) years after the Change in Control event,
Executive’s Term of Employment is terminated pursuant to Executive’s death or
disability (Section 4.2), Executive’s named beneficiary or other legal
representative, as the case may be, shall be entitled to receive, in addition to
payments and benefits set forth in Section 4.2, the Change in Control Payment;
provided, however, that payment of the Change in Control Payment shall be in
lieu of the Lump Sum Payment. In such case, the Change in Control Payment will
be paid immediately within thirty (30) days of the date of death; (ii) If,
during the period beginning on the date of a Change in Control event and ending
on the date that is one (1) year after a Change in Control event, Executive
either voluntarily terminates his employment pursuant to Section 4.5, or retires
pursuant to Section 4.5, then Executive shall be entitled to receive the Change
in Control Payment, such Payment to be paid within thirty (30) days following
the date Executive employment terminates.
4.8    Release. In the event of termination of Executive’s employment for any
reason, the payments and other benefits (if any) required to be provided to
Executive pursuant to this Section 4 (including those, if any, required under
this Section 4 to be paid pursuant to other sections of this Agreement) will be
in full and complete satisfaction of any and all obligations owing to Executive
pursuant to this Agreement and, to the fullest extent permitted by law, any
other claims Executive may have in respect of Executive’s employment by
Employer. Such amounts shall constitute liquidated damages with respect to any
and all such rights and claims and, upon Executive’s receipt of such amounts,
Employer shall be released and discharged from any and all liability to
Executive in connection with this Agreement or otherwise in connection with
Executive’s employment by Employer. Such release and discharge shall be
described in a written general release of Employer in a form reasonably
satisfactory to Executive and Employer. The execution of the release by
Executive (within sixty (60) days following the termination of Executive’s
employment and the expiration of the seven day revocation period for the release
with respect to any payments that constitute “nonqualified deferral
compensation” within the meaning of Section 409A of the Code) shall be a
condition to the right to receive the payments and benefits hereunder.
Notwithstanding the foregoing, Executive shall retain all rights (i) with
respect to Employer’s continuing obligations to indemnify Executive as a former
officer or director of Employer as set forth in Section 6, (ii) matters covered
by provisions of this Agreement that expressly survive the termination of this
Agreement, (iii) rights to which

-11-

--------------------------------------------------------------------------------




Executive is entitled by virtue of his participation in the employee benefit
plans, policies and arrangements of Employer, and (iv) as otherwise excluded by
applicable law.
4.9    Code Section 280G Reduction. Anything in this Agreement or in any other
agreement, contract, understanding, plan or program, entered into or maintained
by Employer to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by Employer to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (collectively, the “Payments”), would be subject to
the excise tax imposed by Section 4999 of the Code, and/or any successor
provision or section thereto (such excise tax, together with any interest or
penalties incurred by Executive with respect to such excise tax, collectively,
the “Excise Tax”), and if the Payments less the Excise Tax would be less than
the amount of the Payments that would otherwise be payable to Executive without
imposition of the Excise Tax, then, to the extent necessary to eliminate the
imposition of the Excise Tax (and taking into account any reduction in the
Payments provided by reason of Section 280G of the Code in any such other
agreement, contract, understanding, plan or program), the cash and non-cash
payments and benefits payable to Executive shall be reduced (with Executive
being provided with the amount of each payment and benefit as calculated by
Employer and given ten (10) business days in which to prioritize the order of
reduction of each such payment or benefit); but only if, by reason of any such
reduction, the Payments with any such reduction shall exceed the Payments less
the Excise Tax without any such reduction. For purposes of this Section 4.9, (i)
no portion of the Payments, the receipt or enjoyment of which Executive shall
have effectively waived in writing prior to the date of termination, shall be
taken into account, (ii) no portion of the Payments shall be taken into account
that, in the opinion of tax counsel selected in good faith by Employer, does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code, including without limitation by reason of Section 280G(b)(4)(A) of the
Code, (iii) any payments and/or benefits under this Agreement or otherwise for
services to be rendered on or after the effective date of a Change in Control
shall be reduced only to the extent necessary so that such payments and/or
benefits in their entirety constitute reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4)(B) of the Code or are
otherwise not subject to disallowance as deductions, in the opinion of the tax
counsel referred in the immediately preceding clause (ii) of this sentence, and
(iv) the value of any non-cash payment or benefit or any deferred payment or
benefit included in the Payments shall be determined by Employer’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and 280G(d)(4)
of the Code and the applicable regulations or proposed regulations under the
Code. Except as otherwise provided in this Section 4.9, the foregoing
calculations and determinations shall be made in good faith by Employer and
shall be conclusive and binding upon the parties. Employer shall pay all costs
and expenses incurred in connection with any such calculations or
determinations.
4.10    Timing of Payment; Section 409A. All Accrued Obligations payable under
this Agreement shall be paid in cash in single lump sum within fourteen (14)
days following the date of Executive’s termination of employment (or at such
earlier date required by law). The Additional Benefits shall be paid in
accordance with the terms of the applicable plan, program or arrangement. Except
to the extent prohibited by applicable law or the terms of this Agreement, all
other payments to which Executive shall be entitled to under this Section 4
shall

-12-

--------------------------------------------------------------------------------




be made within thirty (30) days following the date of Executive’s termination of
employment, unless provided otherwise (such as payments pursuant to Section
4.7(a)) and shall be subject to the following:
(a)     Payments to Executive under this Section 4 shall be bifurcated into two
portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and a
portion that does constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code. Payments hereunder shall first be made from
the portion, if any, that does not consist of nonqualified deferred compensation
until it is exhausted and then shall be made from the portion that does
constitute nonqualified deferred compensation. However, anything in this
Agreement to the contrary notwithstanding, if at the time of Executive’s
termination of employment, Executive is considered a “specified employee” as
defined in Section 409A(a)(2)(B)(i) of the Code, then to the extent required by
Section 409A of the Code, no payments that constitute nonqualified deferred
compensation shall be payable prior to the date that is the earlier of (i) six
months and a day after Executive’s date of termination, or (ii) Executive’s
death (“Earliest Payment Date”). Any payments that are delayed pursuant to the
preceding sentence shall be paid on the Earliest Payment Date. The determination
of whether, and the extent to which, any of the payments to be made to Executive
hereunder are nonqualified deferred compensation shall be made after the
application of all applicable exclusions under Treas. Reg. § 1.409A-1(b)(9). Any
payments that are intended to qualify for the exclusion for separation pay due
to involuntary separation from service set forth in Treas. Reg. §
1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of Executive following the taxable year of Executive in which the
date of termination occurs.
(b)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.
The parties acknowledge and agree that the interpretation of Section 409A of the
Code and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by Employer to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code. If, however, any such
benefit or payment is deemed not to comply with Section 409A of the Code,
Employer and Executive agree that this Agreement may be amended (and that any
such amendment may be retroactive to the extent permitted under Section 409A),
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party. For purposes of this Employment Agreement, references to
termination of Executive’s employment shall mean a “separation from service” (as
defined in Treas. Reg. §  1.409A-1(h)) from Employer and from all other
corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with Employer under Treas. Reg. §  1.409A-1(h)(3).

-13-

--------------------------------------------------------------------------------




4.11    No Obligation to Mitigate; Set Off Under Certain Circumstances. In the
event of any termination of Executive’s employment under this Section 4,
Executive shall be under no obligation to seek other employment or to mitigate
damages and no payment provided for in this Agreement shall be reduced by any
compensation earned by Executive as the result of employment by another
employer, or from self-employment, after the termination of his employment with
Employer. Notwithstanding the foregoing, nothing herein shall be deemed to
prevent Employer from setting off against any amounts due to Executive under
this Agreement any amounts due from Executive to Employer as of the date of such
payment.
4.12    Bank Regulatory Limitations. Any payments made to Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. § 1818(k) and any applicable regulations promulgated
thereunder. In addition, to the extent required by applicable law, regulation,
regulatory policy or other regulatory requirement, the aggregate amount and/or
value of the compensation paid as a result of any termination of Executive’s
employment with Employer, regardless of the reason for any such termination of
employment, shall not exceed the limit prescribed by such applicable law,
regulation, regulatory policy or other regulatory requirement.
4.13 Option for a Flexible Work Arrangement. During the Term of Employment if
Executive wishes to reduce his work schedule below 80% of full-time status and
in lieu of a termination under Sections 4.4 or 4.5, the parties may mutually
agree that Executive’s position under Section 1 and his duties, as well as the
time and effort required, under Section 2 be modified and the compensation set
forth in Section 3 be adjusted and, in such event, Executive shall continue in
the employ of Employer under the same terms and conditions, including but not
limited to benefits under sections 3.2 through 3.5 (if Executive remains
eligible under the terms and conditions of such plans and programs), as is set
forth in this Agreement except as specifically modified by this Section 4.13. To
the extent Executive is prohibited from continuing to participate in the
employee benefit plans described in Section 3.2 due to the reduction in work
hours, Employer shall provide alternative benefit coverage or otherwise make the
Executive substantially whole in the aggregate by providing the Executive with
cash compensation of substantially equivalent economic value after taking into
account all state and federal income taxes. The Flexible Work Arrangement shall
be reviewed at the request of the Compensation Committee Chair.
(a) Position and Duties. Executive shall serve in a position as a regular
part-time employee with responsibilities and title to be determined and mutually
agreed upon and he shall assist Employer in its relations with its employees and
customers, such that Employer shall have the benefit of Executive’s experience
and knowledge of Employer’s business and operations, his reputation and contacts
in the industry generally as well as Employers’ market area and his general
business experience. In the event that Executive was serving as a director as
referenced in Section 1, there shall be no affirmative obligation on the part of
Executive to serve or continue to serve as such and service as a director shall
be in accordance with the mutual agreement of Executive and Employer.
(b) Office Location and Support. Executive shall have an office of his selection
at any of the Bank locations and shall be provided administrative support at a
level to support his role and responsibilities.

-14-

--------------------------------------------------------------------------------




(c) Time and Effort. Executive shall perform such services at a level of at
least forty percent (40%) or two business days per week in a Bank office.
Executive may elect to telecommute one additional business day and discuss
additional flexible work options with the Compensation Committee. Business days
include work hours at the Bank, meetings or events with nonprofits, business
development or business related events or activities.
(d) Compensation. Upon implementation of this Section 4.15, Executive shall
receive compensation set forth in sections 3.1 pro-rated to the agreed
percentage of business hours worked under section (b) above.
5.    Confidentiality/Non-competition/Non-solicitation/Intellectual Property.
5.1    Confidentiality. Executive shall not, during the Employment Term or
anytime thereafter, make use of or disclose any Confidential Information to any
person or entity (including, but not limited to any bank, trust company, credit
union, corporation, firm, unincorporated organization, association, partnership,
limited liability company, trust estate, joint venture or other business
organization or entity) (“Person”) for any reason or purpose whatsoever other
than in furtherance of Employer’s business. The term “Confidential Information”
shall mean all confidential information of or relating to Employer and any
Person effectively controlling, effectively controlled by or effectively under
common control with Employer (“Affiliate”) including, without limitation,
financial information and data, business plans and information regarding
prospects and opportunities (such as, by way of example only, client and
customer lists and acquisition, disposition, expansion, product development and
other strategic plans), but does not include any information that is or becomes
public knowledge by means other than Executive’s breach or nonobservance of his
obligations described in this Section 5.1. Notwithstanding the foregoing,
Executive may disclose such Confidential Information as he may be legally
required to do so on the advice of counsel in connection with any legal or
regulatory proceeding; provided, however, that Executive shall provide Employer
with prior written notice of any such required or potentially required
disclosure and shall cooperate with Employer and use his best efforts under such
circumstances to obtain appropriate confidential treatment of any such
Confidential Information that may be so required to be disclosed in connection
with any such legal or regulatory proceeding. Furthermore, nothing in this
Section 5.1 prohibits Executive from reporting possible violations of federal
securities law to any governmental agency, including the Securities and Exchange
Commission, or making any other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. Executive does
not need Employer’s prior written notice to make any such report or disclosures
and Executive is not required to notify Employer that he has made such report or
disclosures. Executive’s obligation to refrain from disclosing Confidential
Information under this Section 5.1 shall continue in effect in accordance with
its terms following any termination of this Agreement pursuant to Section 4
above.
5.2    Non-competition. Without prior written consent of the Board of Directors
of Employer, Executive agrees that he will not, at any time during the Term of
Employment and for the one-year period following the Expiration of Term Due to
Non-Renewal as set forth in Section 4.1 or the termination of the Term of
Employment for any reason as set forth in Sections 4.3 through 4.5, directly or
indirectly, whether as owner, partner, shareholder (other than the holder of 1%
or less of the common stock of any company the common stock of which is listed

-15-

--------------------------------------------------------------------------------




on a national stock exchange or quoted on the Nasdaq Stock Market), or as
consultant, agent, employee of any other Person or otherwise, engage in
competition (as to any service or product provided by Employer or for which
Employer had made substantial preparation to enter into or offer prior to the
termination of Executive’s employment) with Employer or any of its Affiliates
anywhere within a ten (10) mile radius of any city or town in which Bank or any
Affiliate has a branch or other office (or to such lesser extent and for such
lesser period as may be deemed enforceable, it being the intention of the
parties that this Section 5.2 shall be so enforced); provided, however, that the
restrictive covenant set forth herein shall automatically terminate or expire
upon a Change in Control event and shall not be of any further force or effect
whatsoever following said Change in Control event.
5.3    Non-solicitation. Without prior written consent of the Board of Directors
of Employer, Executive agrees that he will not, at any time during the one-year
period following the Expiration of Term Due to Non-Renewal as set forth in
Section 4.1 or the termination of the Term of Employment for any reason as set
forth in Sections 4.3 through 4.5:
(a)    hire or attempt to hire, or assist in hiring, any employees of Employer
or any of its Affiliates, or solicit, encourage or induce any such employee to
terminate his or her relationship with Employer or any such Affiliate; or
(b)    solicit, encourage or induce any customer or client of Employer or any of
its Affiliates to terminate his or its relationship with Employer or any such
Affiliate or to do business with anyone other than Employer and its Affiliates.
5.4        Intellectual Property. Executive will, during the period of his
employment, disclose to Employer promptly and fully all Intellectual Property
(as defined below) made or conceived by Executive (either solely or jointly with
others) including but not limited to Intellectual Property which relates to the
business of Employer or results from work performed by him for Employer. All
Intellectual Property and all records related to Intellectual Property, whether
or not patentable, shall be and remain the sole and exclusive property of
Employer and Employer shall have the exclusive worldwide and perpetual right to
use, make, and sell products and/or services derived therefrom. Intellectual
Property means all copyrights, trademarks, trade names, trade secrets,
proprietary information, inventions, designs, developments, and ideas, and all
know-how related thereto. Executive hereby assigns and agrees to assign to
Employer all his rights to Intellectual Property and any patents, trademarks, or
copyrights which may be issued with respect to Intellectual Property. Executive
further acknowledges that all work shall be work made for hire. During and after
the Term of Employment, Executive agrees to assist Employer, without charge to
Employer but at its request and expense, to obtain and retain rights in
Intellectual Property, and will execute all appropriate related documents at the
request of Employer. Executive and Employer agree that this Section 5.4 shall
not apply to any Intellectual Property for which no equipment, supplies,
facilities, trade secret, or other confidential information of Employer was used
and which was developed entirely on his own time, provided that it does not
relate to the business of Employer or and does not result from any work
performed by him for Employer.
5.5    Return of Materials. Upon the termination of Executive’s employment,
Executive will return to Employer all Employer property, including all materials
furnished to Executive during the Term of Employment; provided, however, that
Executive may retain copies

-16-

--------------------------------------------------------------------------------




of materials relating to his compensation or benefits. In addition, upon
termination, Executive will provide Employer with all passwords and similar
information which are reasonably necessary for Employer to access materials on
which Executive worked or to otherwise continue in its business.
5.6    Injunctive Relief. Executive acknowledges and agrees that the protections
of Employer set forth in this Section 5 are fair and reasonable and are
necessary for Employer to protect its legitimate business interests, including
its Confidential Information and business relationships, and that Employer will
have no adequate remedy at law, and would be irreparably harmed, if Executive
breaches or threatens to breach any of the provisions of this Section 5.
Executive agrees that Employer shall be entitled to seek equitable and/or
injunctive relief to prevent any breach of threatened breach of this Section 5,
and to specific performance of each of the terms of this Section 5 in addition
to any other legal or equitable remedies that Employer may have, without posting
a bond. Executive further agrees that he shall not, in any equity proceeding
relating to the enforcement of the terms of this Section 5, raise the defense
that Employer has an adequate remedy at law.
5.7    Claw-back. To the fullest extent permitted by law, in the event that
Executive breaches any of the provisions of Sections 5.1, 5.2 or 5.3:
(a)     Employer shall be entitled to recoup payments made to Executive pursuant
to Section 4 hereof, provided, however, that, in the event of a breach of
Section 5.1, such recoupment shall be limited to the reasonable damages incurred
by Employer as a result of such breach and, in the event of a breach of Section
5.2 or Section 5.3, such recoupment shall be equal to the total payments made to
Executive pursuant to Section 4 multiplied by a fraction, the numerator of which
is the number of months remaining from the date of such breach to the third
anniversary of the Term of Employment or Expiration of Term Due to Non-Renewal,
as the case may be, and the denominator of which is thirty-six (36) months; and
(b)    to the extent that any other benefits are being provided to Executive
pursuant to Section 4, such will cease immediately, and Executive will not be
entitled to any further compensation and benefits from Employer pursuant to
Section 4.
5.8    Special Severability. The terms and provisions of this Section 5 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected.
6.    Indemnification. Executive (and his heirs, executors and administrators)
shall be indemnified and held harmless by Employer to the fullest extent
permitted by applicable law, regulation, regulatory policy or other regulatory
requirement, against all expenses, liabilities and losses (including without
limitation, all reasonable attorneys’ fees and all judgments, fines, excise
taxes or penalties and amounts paid or to be paid in settlement) incurred or
suffered by Executive (or his heirs, executors and administrators) by reason of
the fact that Executive is or was a trustee, director or officer of Employer or
is or was serving at the request of Employer as a trustee, director or officer
of Employer or is or was serving at the request of Employer as a trustee,
director or officer of another corporation or other entity.

-17-

--------------------------------------------------------------------------------




7.    Notices. Any notice given hereunder shall be in writing and shall be
deemed given when delivered in-hand to the other party, by facsimile
transmission, by overnight courier, or by registered or certified mail (return
receipt requested, postage prepaid) addressed to the appropriate party at the
address first set forth above, or at such other address as the party shall
designate from time to time in a notice.
8.    Disputes. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof hereof (other than an action brought by Employer for injunctive
or other equitable relief in the enforcement of Employer’s rights under Section
5 above, in which case such action may be brought in any court of competent
jurisdiction), including the determination of the scope or applicability of this
Agreement to arbitrate, shall be determined by arbitration in Boston,
Massachusetts, before three neutral arbitrators (one of whom shall be appointed
by Employer, one by Executive and the third by the first two arbitrators). The
arbitration shall be administered by JAMS pursuant to its Streamlined
Arbitration Rules and Procedures. Judgment on the Award may be entered in any
court having jurisdiction. This clause shall not preclude parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction. In the event that it shall be necessary or desirable for Executive
to retain legal counsel and/or incur other costs and expenses in connection with
the enforcement of any or all of Executive’s rights under this Agreement,
Employer shall pay (or Executive shall be entitled to recover from Employer, as
the case may be) Executive’s reasonable attorneys’ fees and other reasonable
costs and expenses in connection with the enforcement of said rights (including
the enforcement of any arbitration award in court) regardless of the final
outcome, unless and to the extent that the arbitrators shall determine that
Executive has not acted in good faith or presented a bona fide claim or dispute
or that under the circumstances recovery by Executive of all or part of any such
fees and costs and expenses would be inequitable or otherwise unjust.
The parties agree that any and all disputes, claims or controversies arising out
of or relating to this Agreement shall first be submitted to JAMS, or its
successor, for mediation, and if the matter is not resolved through mediation,
then it shall be submitted to JAMS, or its successor, for final and binding
arbitration pursuant to the arbitration clause set forth above. Either party may
commence mediation by providing to JAMS and the other party a written request
for mediation, setting forth the subject of the dispute and the relief
requested. The parties will cooperate with JAMS and with one another in
selecting a mediator from JAMS panel of neutrals, and in scheduling the
mediation proceedings. The parties covenant that they will participate in the
mediation in good faith. Employer shall pay (or Executive shall be entitled to
recover from Employer, as the case may be) Executive’s reasonable attorneys’
fees and other reasonable costs of such mediation. All offers, promises, conduct
and statements, whether oral or written, made in the course of the mediation by
any of the parties, their agents, employees, experts and attorneys, and by the
mediator or any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any arbitration or other proceeding
involving the parties, provided that evidence that is otherwise admissible or
discoverable shall not be rendered inadmissible or non-discoverable as a result
of its use in the mediation. Either party may initiate arbitration with respect
to the matters submitted to mediation by filing a written demand for arbitration
at any time following the initial mediation session or 45 days after the date of
filing the written request for mediation, whichever occurs first. The mediation
may

-18-

--------------------------------------------------------------------------------




continue after the commencement of arbitration if the parties so desire. Unless
otherwise agreed by the parties, the mediator shall be disqualified from serving
as arbitrator in the case. The provisions of this Clause may be enforced by any
Court of competent jurisdiction, and the party seeking enforcement shall be
entitled to an award of all costs, fees and expenses, including attorneys’ fees,
to be paid by the party against whom enforcement is ordered.
In the event that within thirty (30) calendar days after the date that
Executive’s Term of Employment has been terminated by Employer for Cause or by
Executive for Good Reason, Executive (in the case of termination for Cause), or
Employer (in the case of termination for Good Reason), notifies the other in
writing that a dispute exists concerning the termination of employment either
for Cause or for Good Reason, as the case may be (“Notice of Dispute”),
a.Executive shall be entitled, to the extent not prohibited by applicable law,
regulation, regulatory policy or other regulatory requirement, to be paid his
Base Salary pursuant to Section 3.1 and to continue to receive all other
benefits set forth in Section 3 until the earliest to occur of the following:
(i) the expiration of the then current Term of Employment, or (ii) the
resolution, pursuant to the provisions of Section 8, of such dispute; and
(2)    there shall be no reduction whatsoever of any amounts subsequently paid
to Executive upon resolution of such dispute as a result of, or in respect to,
such interim payments or coverage;
provided, however, that the Notice of Dispute is given in good faith, sets forth
a bona fide claim or dispute and Executive pursues the resolution of such
dispute with reasonable diligence. The Notice of Dispute hereunder shall in all
circumstances constitute (a) a Notice of Non-Renewal under Section 1 for
purposes of determining the expiration of the then current Term of Employment,
and (b) a request for mediation and, therefore, a copy of such Notice of Dispute
shall be provided to JAMS as set forth above.
9.Binding Effect; Successors. This Agreement shall inure to the benefit of and
be binding upon Employer, its successors and assigns, and Executive and his
heirs, legal or personal representatives, but shall not inure to the benefit of
or be enforceable by any third party except as otherwise expressly provided
herein. Except as otherwise expressly provided herein, Employer and Executive
agree on behalf of themselves and of any other person or persons claiming any
benefits by virtue of this Agreement, that this Agreement and the rights,
interests and benefits under it shall not be assigned, transferred, pledged, or
hypothecated in any way by Employer or Executive or by any other person claiming
under Employer or Executive by virtue hereof; provided, however, that an
assignment may be made to the extent that the other party has consented to same
in writing.
9.1    Executive. This Agreement is personal to Executive and, without the prior
written consent of Employer, shall not be assignable by Executive, except that
Executive’s rights to receive any compensation or benefits under this Agreement
may be transferred or disposed of pursuant to testamentary disposition,
intestate succession or pursuant to a qualified domestic relations order. In the
event of Executive’s death prior to the completion by Employer of all payments
due to Executive under this Agreement, Employer shall continue to make such
payments to Executive’s beneficiary(ies) as designated in writing by Executive
to Employer prior to his death (or to his estate, if he fails to make such
designation).

-19-

--------------------------------------------------------------------------------




9.2    Employer. Both Company and Bank shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its businesses and/or assets to assume expressly and agree
to perform this Agreement in the same manner and to the same extent as if no
succession had taken place. Failure of either Company or Bank to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Executive to compensation in the
same amount and on the same terms as he would be entitled to hereunder if he
terminated this Agreement for Good Reason following a Change in Control, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed to be the date of termination. As
used in this Agreement, “Company,” “Bank” and “Employer” shall mean the Company,
Bank and Employer as hereinbefore defined and any sucessor to the business
and/or assets of either Company or Bank as aforesaid which successor assumes and
agrees to perform this Agreement by operation of law or otherwise.
10.Miscellaneous.
10.1    Governing Law. This Agreement is made and delivered in, and shall be
construed in accordance with the substantive laws of, the Commonwealth of
Massachusetts without regard to conflict of law principles.
10.2    Amendments; Waiver. No amendment, waiver or modification of this
Agreement shall be valid unless the same shall be in writing and signed by the
party sought to be charged therewith; provided, however, that no amendment that
will result in a violation of Section 409A of the Code, or any other provision
of applicable law, may be made to this Agreement and any such amendment shall be
void ab initio. Failure to insist in any one or more instances on strict
compliance with the terms of this Agreement shall not be deemed a waiver. Waiver
of a breach of any provision of this Agreement shall not be construed as a
waiver of any subsequent breach.
10.3    Entire Agreement. The parties acknowledge and agree that they are not
relying on any representations, oral or written, other than those expressly
contained herein. This Agreement supersedes all proposals, oral or written, all
negotiations, conversations or discussions between the parties and all course of
dealing. All prior understandings and agreements between the parties are hereby
merged in this Agreement, which alone is the complete and exclusive statement of
their understanding.
10.4    Withholdings; Reporting. All payments to be made to Executive by
Employer shall be subject to withholding of such amounts, if any, relating to
tax and other payroll deductions as Employer may reasonably determine it should
withhold pursuant to any applicable law and regulation. Employer may withhold
from any amounts payable under this Agreement such taxes as shall be required to
be withehld pursuant to any applicable law or regulation. Executive acknowledges
that Employer may be required to report amounts deferred by or for Executive
under nonqualified deferred compensation plans on forms W-2 and agrees that
Employer shall comply with all such requirements and Executive agrees to pay and
be solely responsible for all taxes, interest and penalties.
10.5    Enforceability. If any portion or provision of this Agreement shall to
any extent to be declared illegal or uneforceable by a court of competent
jurisdiction, then the

-20-

--------------------------------------------------------------------------------




remainder of this Agreement or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
uneforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
10.6    Captions. Paragraph headings are for convenience of reference only and
are not intended to create substantive rights or obligations.
10.7    Survivorship. The respective rights and oblitations of the parties to
this Agreement including, without limitation, any of their respective rights and
obligations under Section 6 of this Agreement, shall survive any termination of
this Agreement or any termination of Executive’s employment hereunder for any
reason to the extent necessary to accomplish the intended preservation of such
rights and obligations.
10.8    Construction. The parties acknowledge that they each participated in
drafting this Agreement, and there shall be no presumption against any party on
the ground that such party was responsible for preparing this Agreement or any
part hereof.


[Remainder of Page Intentionally Blank]

-21-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first above written.


ATTEST:                    ENTERPRISE BANCORP, INC.






/s/ Jamie L. Gabriel                By /s/ James F. Conway, III        
James F. Conway, III
Vice Chairman, Chairman of Compensation
     Committee
                            
          
ATTEST:
ENTERPRISE BANK AND TRUST COMPANY







/s/ Jamie L. Gabriel                By /s/ James F. Conway, III        
James F. Conway, III
Vice Chairman, Chairman of Compensation
     Committee
                    


WITNESS:                    EXECUTIVE




/s/ Jamie L. Gabriel                /s/ John P. Clancy, Jr.
                                     John P. Clancy, Jr.                    





-22-